WARD, Circuit Judge
(dissenting). I think this case should be affirmed. We ought not to say, in the face of ,the express provisions of the bankruptcy act, that the lease did not vest in the trustee. Of course the trustee has by the decisions of our courts the same right to disclaim that is expressly given by the English statute. Upon disclaimer in either case the title would re-vest in the bankrupt without any formal conveyance. All this was held as to the act of 1867 in Sessions v. Romadka, 145 U. S. 29, 39, 12 Sup. Ct. 799, 36 L. Ed. 609. No doubt an option is property, but the option to accept or disclaim the lease never was the property of the bankrupt and could not pass as such to his trustee.